Citation Nr: 1439961	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 30, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 70 percent, effective July 30, 2010.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In May 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, to provide the Veteran with a Board hearing.  In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals the December 2013 hearing transcript, while the remainder of the documents are either duplicative or irrelevant to the claim on appeal.  There is also a second paperless, electronic claims file located on the Veterans Benefit Management System (VBMS), which does not contain any data at this time. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  In an October 2007 rating decision, the RO initially denied service connection for PTSD; although the Veteran was provided notice of this rating decision and his appellate rights in a letter dated November 2007, he did not appeal that decision and no pertinent exception to finality applies.  

3.  In a June 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD; although the Veteran was provided notice of this rating decision and his appellate rights in a letter also dated in June 2009, he did not appeal the decision and no pertinent exception to finality applies.  

4.  On July 30, 2010, the RO received the Veteran's informal claim/petition to reopen the claim for service connection for PTSD; the RO subsequently awarded service connection for PTSD, effective July 30, 2010. 

5.  Prior to July 30, 2010, there was no pending claim pursuant to which service connection for PTSD could have been granted.  


CONCLUSION OF LAW

The claim for an effective date earlier than July 30, 2010, for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

In the present appeal, the May 2011 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The May 2011 SOC also explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran and his representative have been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Notably, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In this case, during the December 2013 Board hearing, the Veteran appeared along with his authorized representative and provided testimony as to why he believes an earlier effective date should be granted.  The hearing transcript reflects that the undersigned identified the issue on appeal and explained that the earlier effective date claim is dependent upon a pending service connection claim and what the evidence showed in connection with the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any pertinent evidence that might be available that had not been submitted or obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Analysis

The Veteran seeks an effective date earlier than July 30, 2010, for the award of service connection for PTSD.  He has asserted that the effective date should be May 29, 2007, the date he filed his initial claim of service connection for PTSD.  In this regard, the Veteran has asserted that his initial claim should not have been denied because the evidence shows he was diagnosed with PTSD in April 2007 and that he has been receiving treatment, including medication, since he was discharged from service.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  The Court has also held that, where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, these provisions apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).  

The basic facts in this case are not in dispute.  On May 29, 2007, the Veteran filed a formal claim seeking service connection for several disabilities, including PTSD.  The evidence of record at that time consisted of the Veteran's service treatment records, including a March 2005 post deployment assessment wherein the Veteran reported that, during his deployment to Iraq, he saw people wounded, killed, and dead, was engaged in combat, and felt he was in great danger of being killed.  The evidentiary record also included VA outpatient treatment records documenting various psychiatric diagnoses, including adjustment disorder with anxiety and depression and rule out PTSD, and a July 2007 VA examination report which also reflects diagnoses of depression, not otherwise specified (NOS), and rule out PTSD.  The July 2007 VA examiner noted that a formal diagnosis of PTSD was pending following formal psychological testing.  Such testing was conducted in August 2007 but deemed invalid and inadequate to support a diagnosis of PTSD.  

In an October 2007 rating decision, the RO denied the Veteran's PTSD claim on the basis that, while an in-service stressor was shown, there was no evidence of a confirmed diagnosis of PTSD.  Notice of the RO's decision and the Veteran's appellate rights were sent to the Veteran's address of record in November 2007; however, the Veteran did not file an NOD or any communication expressing disagreement with the RO's determination during the one-year appeal period.  See 38 C.F.R. § 20.201.  Additionally, no new and material evidence relevant to his PTSD claim was received within one-year appeal period following notice the October 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the October 2007 rating decision became final with respect to the matter of service connection for PTSD.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In March 2009, the Veteran file an informal claim/petition to reopen the previously denied claim for service connection for PTSD.  Additional VA outpatient treatment records were associated with the claims file, which reflect varying diagnoses of depressive disorder, NOS, partner-relational problems, alcohol dependence, and adjustment disorder with depressed mood.  See VA treatment records dated January 2007 to May 2009.  In January 2008, the Veteran had a positive PTSD screen but his PTSD screen was subsequently negative in November 2008.  In April 2009, he was diagnosed with depressive disorder NOS and rule out PTSD.  

In a June 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD, noting, in pertinent part, that the evidence did not contain a diagnosis of PTSD during or after service.  The Veteran was provided notice of this rating decision and his appellate rights in a letter also dated in June 2009; again, however, he did not appeal the decision or submit new and material evidence warranting readjudication of claim during the one-year appeal period.  The June 2009 rating decision likewise became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

No further communication regarding the Veteran's claim of entitlement to service connection for PTSD was received until July 30, 2010, when the Veteran filed an informal claim/petition to reopen the claim for service connection for PTSD claim.  In September 2010, the Veteran was afforded a VA mental disorders examination during which he was diagnosed with PTSD; the examiner opined that the diagnosis was related to his reported stressors in Iraq.  Thereafter, in a September 2010 rating decision, the RO granted service connection for PTSD, effective July 30, 2010, the date of receipt of the reopened claim.  

While the Veteran asserts that an effective date earlier than July 30, 2010 is warranted, after considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.  

The Veteran has asserted that service connection for PTSD should be granted from May 2007, the date he filed his original claim for service connection.  However, the May 2007 claim was finally resolved by the unappealed October 2007 rating decision in which the RO denied service connection for PTSD.  There is no evidence or allegation indicating that, following the October 2007 rating decision, the Veteran appealed that decision or submitted new and material evidence sufficient to keep the claim open.  As noted, the Veteran next attempted to reopen his PTSD claim in March 2009.  However, this claim was finally resolved by an unappealed June 2009 rating decision.  As with the October 2007 rating decision, there is no evidence or allegation indicating that, following the June 2009 rating decision, the Veteran appealed that decision or submitted new and material evidence sufficient to keep the claim open.  

Moreover, no other pertinent exception to finality applies to either the May 2007 or June 2009 rating action.  While a finding of clear and unmistakable error could vitiate the finality of an otherwise final rating decision (see 38 C.F.R. § 3.105(a) (2013)), in this case, neither the Veteran nor his representative has asserted that either decision involved clear and unmistakable error, and no such error is shown.  

Notably, VA outpatient treatment records show that the Veteran has received treatment for psychiatric symptoms since he was discharged from service in January 2007.  Treatment records dated prior to June 2010 document positive PTSD screens and assessments of rule out PTSD; however, such records do not reflect a confirmed diagnosis of PTSD rendered in conjunction with a comprehensive evaluation.  Indeed, it was only in connection with the Veteran's petition to reopen his claim for service connection for PTSD filed on July 30, 2010 that his entitlement to such benefit arose, as there was then a confirmed diagnosis of PTSD by a competent professional, as well as a clinical finding that there exists a medical nexus between such diagnosis and the Veteran's in-service stressors.  See 38 C.F.R. § 3.304(f) (2013).  

As noted, the effective date of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In this case, July 30, 2010, is the earliest possible date from which service connection for PTSD may be made effective, as that is the date VA received the Veteran's petition to reopen his claim for service connection for PTSD which culminated in the eventual award of that benefit.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, an effective date earlier than July 30, 2010, for the award of service connection for PTSD is not assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than July 30, 2010, for the award of service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


